DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 23 is objected to because of the following informalities:
In claim 23, “the plurality of metal layer” should be changed to “the plurality of metal layers”.  Appropriate correction is required.

Applicant is advised that should claim 17 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 10-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 13, 24 and 26 contain the limitation “to be”. It is unclear if the limitations following “to be” are required. For the purpose of this Office Action, “to be” in claims 1, 13, 24 and 26 will be treated as if “to be” was not present in the claims. 

Claims 2 and 10-28 are additionally rejected as being dependent on a rejected base claim and including all of the limitations thereof. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 10-12 and 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garcia Ramos et al. (US 2011/0256653).

Regarding claim 1, Garcia Ramos discloses a thermoelectric device in Figures 1 and 6 comprising: 
a first metal support (metallic substrate 12) ([17]);
a first resin layer (dielectric layer 13) disposed on the first metal support ([17]);
a first electrode part (middle electrodes in conductive layer 11) disposed on the first resin layer ([17]-[18]); 
at least one metal layer (The at least one metal layer is the outermost two of the electrodes 11 which are spaced apart from each other, Figure 6) disposed on the first resin layer; 
a semiconductor structure (thermoelectric elements 7) disposed on the first electrode part ([18]); 
a second electrode part (21) disposed on the semiconductor structure ([23]);
a second resin layer (dielectric layer 23) disposed on the second electrode part ([23]); 
and a second metal support (metallic substrate 22) disposed on the second resin layer ([23]), 
wherein the at least one metal layer is disposed to be spaced apart from the first electrode part on a side of the first electrode part (The at least one metal layer is the outermost two of the electrodes 11 which are spaced apart from the other electrodes, Figure 6).  
Regarding claim 2, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals (The at least one metal layer is the outermost two of the electrodes 11 which are spaced apart from each other, Figure 6).    

Regarding claim 10, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer (outer electrodes 11 in Figure 6) is made of the same material as the first electrode part (11) (Figure 6 and [17], electrodes 11 are made of copper).  

Regarding claim 11, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that a thickness of the at least one metal layer is 60 to 140% of a thickness of the first electrode part (Figures 1 and 6, all the electrodes 11 including the at least one metal layer and the first electrode part are the same thickness so the at least one metal layer is 100% of the thickness of the first electrode part).
	
Regarding claim 12, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer (outer electrodes 11 in Figure 6) is disposed between the side of the first electrode part (thermoelectric electrodes in Figure 6) and an edge of the first resin layer (13) (Figure 6). 
Regarding claim 24, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the first electrode part includes a plurality of first electrodes to be spaced apart from each other (The first electrode part which includes the middle electrodes 11 contains a plurality of spaced apart electrodes), the at least one metal layer is disposed on at least one side of the outermost row and the outermost column of the plurality of first electrodes (The at least one metal layer is the outermost two of the electrodes 11 which are located at the outermost row and column of the first electrodes, Figures 3 and 6).    
	
	Regarding claim 25, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that an area of the first metal support (12) is greater than an area of the first resin layer (13) (Figure 6).  

Regarding claim 26, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the first resin layer (13) is disposed to be spaced apart from an edge of the first metal support (12) (Figure 6).  

Claims 1-2, 10-12, 24, 27 and 28 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Yang et al. (US 2013/0081663).

Regarding claim 1, Yang discloses a thermoelectric device in Figure 2 comprising: 
a first metal support (metal layer 121, [56]);
a first resin layer (insulating film 122) disposed on the first metal support (121) ([60]);
a first electrode part (middle electrodes 132) disposed on the first resin layer (122) ([46]); 
at least one metal layer (the at least one metal layer is the outermost two of the electrodes 132 and is spaced apart from the middle electrodes 132, Figure 2) disposed on the first resin layer (122) ([46]); 
a semiconductor structure (140, 150) disposed on the first electrode part ([46]); 
a second electrode part (131) disposed on the semiconductor structure (140, 150) ([46]);
a second resin layer (112) disposed on the second electrode part (131) ([60]); 
and a second metal support (111) disposed on the second resin layer (112) ([58]), 
wherein the at least one metal layer is disposed to be spaced apart from the first electrode part on a side of the first electrode part (The at least one metal layer is the outermost two of the electrodes 132 and is spaced apart from the middle electrodes 132, Figure 2).   


Regarding claim 2, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals (The at least one metal layer is the outermost two of the electrodes 132 which are spaced apart from each other, Figure 2).    
 Regarding claim 10, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that wherein the at least one metal layer is made of the same material as the first electrode part (All the electrodes 132 are made of the same material, [47]).  

Regarding claim 11, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that a thickness of the at least one metal layer is 60 to 140% of a thickness of the first electrode part (Figures 2 and [47], all the electrodes 132 including the at least one metal layer and the first electrode part are the same material and thickness so the at least one metal layer is 100% of the thickness of the first electrode part).

Regarding claim 12, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the at least one metal layer is disposed between the side of the first electrode part and an edge of the first resin layer (The at least one metal layer is the outermost two of the electrodes 132 and is between the middle electrodes 132 and an edge of the first resin layer 122, Figure 2).  

Regarding claim 24, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the first electrode part includes a plurality of first electrodes to be spaced apart from each other (The first electrode part which includes the middle electrodes 132 contains a plurality of spaced apart electrodes), the at least one metal layer is disposed on at least one side of the outermost row and the outermost column of the plurality of first electrodes (The at least one metal layer is the outermost two of the electrodes 132 which are located at the outermost row and column of the first electrodes, Figure 2).    

Regarding claim 27, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses a first bonding layer (123) disposed between the first metal support (121) and the first resin layer (122) (Figure 3A and [52]-[54]).

Regarding claim 28, Yang discloses all of the claim limitations as set forth above. Yang additionally discloses that the first resin layer (122) includes an epoxy resin and an inorganic filler, and the inorganic filler includes at least one of aluminum oxide, boron nitride, and aluminum nitride ([60]-[61] and [63]-[65]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13-23 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia Ramos et al. (US 2011/0256653), as applied to claim 1 above, in view of Konishi (US 2010/0252084).

Regarding claim 13, Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses the first electrode part includes a plurality of first electrodes spaced apart from 4New National Stage Patent ApplicationDocket No. DANA-0195each other (the first electrode part includes a plurality of the middle electrodes 11), the plurality of first electrodes include a first terminal connection electrode disposed at one corner of the plurality of first electrodes, and a second terminal connection electrode disposed at another corner of the plurality of first electrodes (Figure 3), but Garcia Ramos does not disclose that second terminal connection electrode is disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode, the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of the first resin layer from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed, and the at least one metal layer is disposed between the first terminal connection electrode and the second terminal connection electrode.  



Konishi discloses a thermoelectric device in Figures 1 and 3A-D comprising a first electrode part (22) that includes a plurality of first electrodes spaced apart from 4New National Stage Patent ApplicationDocket No. DANA-0195each other, the plurality of first electrodes include a first terminal connection electrode (left end electrode 41) disposed at one corner of the plurality of first electrodes, and a second terminal connection electrode (right end electrode 41) disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode (Figure 3d and [2], [33] and [45]), the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of a substrate from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed (Figure 3d), and at least one metal layer (reinforcing member 25) disposed between the first terminal connection electrode (left end electrode 41) and the second terminal connection electrode (right end electrode 41) (Figure 3d and [36]-[37]).  

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add the second terminal connection electrode disposed at another corner of the plurality of first electrodes in the same row or the same column as the first terminal connection electrode, the first terminal connection electrode and the second terminal connection electrode extend in a direction of an edge of the first resin layer from a row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed, and add the at least one metal layer disposed between the first terminal connection electrode and the second terminal connection electrode to the device of Garcia Ramos, as taught by Konishi, because the metal layers positioned as taught by Konishi prevent warp and unevenness of the substrates and allow for increased equalization of the heat distribution (Konishi, [36]-[37]) and  would result in the combination of prior art elements according to known methods to yield predictable results.


Regarding claim 14, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the at least one metal layer (25) is disposed along a side of the row or column in which the first terminal connection electrode and the second terminal connection electrode (41) are disposed (Figures 3c and 3d).  

Regarding claim 15, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the first terminal connection electrode (41) is parallel to the row or column in which the first terminal connection electrode and the second terminal connection electrode (41) are disposed and further extends in a direction toward the second terminal connection electrode, and5New National Stage Patent ApplicationDocket No. DANA-0195 the second terminal connection electrode (41) is parallel to the row or column in which the first terminal connection electrode and the second terminal connection electrode are disposed and further extends in a direction toward the first terminal connection electrode (Figure 3a).  

Regarding claim 16, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that an area of each of the first terminal connection electrode and the second terminal connection electrode (end electrodes 41) among the plurality of first electrodes is greater than an area of each of the remaining first electrodes (electrodes 22) (Figure 3a).  


Regarding claims 17-18, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that an area of the first resin layer (13) is greater than an area of the second resin layer (23) (Figure 6 and [27]).

Regarding claim 19, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that the at least one metal layer includes a plurality of metal layers spaced apart from each other at predetermined intervals (The at least one metal layer is the outermost two of the electrodes 11 are spaced apart from each other, Figure 6).  

	Regarding claim 20, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos does not explicitly disclose that a shape of one of the plurality of first electrodes differs from a shape of one of the plurality of metal layers. However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Garcia Ramos such that a shape of one of the plurality of first electrodes differs from a shape of one of the plurality of metal layers, as such a modification would involve a mere change in configuration.  It has been held that a change in configuration of shape of a device is obvious, absent persuasive evidence that a particular configuration is significant.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 21, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos does not explicitly disclose that the area of one of the plurality of first electrodes is greater than an area of one of the plurality of metal layers. However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to change the area of one of the plurality of first electrodes such that the area of one of the plurality of first electrodes is greater than an area of one of the plurality of metal layers, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  

	Regarding claim 22, modified Garcia Ramos discloses all of the claim limitations as set forth above. Garcia Ramos additionally discloses that a shape of one of the plurality of first electrodes is the same as a shape of one of the plurality of metal layers (Figure 3, all electrodes including outer electrodes 11 have the same shape).  

Regarding claim 23, modified Garcia Ramos discloses all of the claim limitations as set forth above. Konishi additionally discloses that the plurality of metal layers (25) is a plurality of dummy electrodes which are not electrically connected (Figure 1 and [36]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726